Citation Nr: 1738484	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-44 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral elbow disorder, to include as secondary to service-connected bilateral wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision for the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral elbow disorder.  

The Veteran testified at a hearing before a RO Decision Review Officer in October 2009.  In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In July 2013 and July 2016, the Board remanded the instant claim for further development.  


FINDING OF FACT

A bilateral elbow disorder is not of service onset or otherwise related thereto; competent evidence does not show any causal relationship to or aggravation by a bilateral elbow disorder and the service-connected bilateral wrist distal radial fracture residuals.  


CONCLUSION OF LAW

A bilateral elbow disorder was not incurred or aggravated by active service, nor is a bilateral elbow disorder proximately due to, the result of, or aggravated by a service-connected bilateral wrist disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2016), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

The Board finds that VA's duties to the Veteran under the VCAA have been fulfilled.  In this regard, the record shows that VCAA notice was sent in July and September 2008, January 2009, and August 2013.  The August 2013 notice specifically addressed service connection and secondary service-connected claims, which is the subject of the claim in this appeal.  The VCAA notice sent in August 2013 complied with all requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that it: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  In this case, the August 2013 letter from the RO provided the Veteran with notice which included all elements.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained indicated medical records available or expended reasonable efforts to do so.  Moreover, VA General Counsel held that section 5103(a) does not require VA to seek evidence from a claimant other than that identified by VA as necessary to substantiate the claim.  See VAOPGCPREC 1-2004.  VA medical records, to include private, VA examinations, and opinions were obtained.  However, in the July 2016 VA remand, a request was made to the Veteran to sign a release of information to the Postal Service with dates provided to obtain medical information from the Postal Service contract medical personnel for evaluation they made regarding evaluation of his bilateral elbow disorder.  This was not done.  There was no signed release provided to VA to obtain these records.  The VA evaluations and medical opinions are adequate for rating purposes; there is sufficient medical evidence of record to make a decision on the claim on appeal.  These later compensation examinations and opinions relate specifically to secondary service connection on the basis of a bilateral elbow disorder being aggravated by a service-connected disability.  There is no duty to provide another examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2014);38 C.F.R. § 3.159(c)(4)(2016).  

Further, the Veteran was provided an opportunity to set forth his contentions at a RO hearing in October 2009 and a March 2011 Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that, in the circumstances of the Veteran's claim, any additional development or notification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the Veteran in substantiating his claim, the VCAA does not apply).  The Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled to the extent possible with regard to this claim.  Thus, no additional assistance or notification to the Veteran is required based on the facts of the instant case, there has been no prejudice to the Veteran that would warrant a remand, and his procedural rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

The Veteran claims that service connection is warranted for a bilateral elbow disorder based upon service incurrence or, in the alternative, as secondary to a service-connected bilateral wrist disability or based on secondary aggravation by the service-connected bilateral wrist injury residuals.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  To demonstrate a chronic disease in service, a combination of manifestations must be shown that is sufficient to identify the disease entity and there must be sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b)(2016).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for arthritis may be presumed when it is manifested to a degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2016).  Here, arthritis is a chronic disease under 38 C.F.R. § 3.309 and the continuity of symptomatology provisions apply to this case.  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2016).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after consideration of all evidence and material of record in a case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, which includes: his service treatment records, his contentions, hearing transcript, written statements, VA Form-9, and briefs, VA records of treatment, various private treatment records/reports, and VA examination reports and medical opinions.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Service treatment records (STRs) show the Veteran complained of soreness of the right arm in August 1973.  He struck his right arm on a bench the night before.  Physical examination revealed soreness of the right elbow.  He was treated with ace wrap and heat packs.  In October 1973, he complained of pain in the right elbow.  There was slight swelling and tenderness over the lateral aspect of the distal humerus and radial head region.  The impression was ligament strain.  He was placed on light duty and instructed to decrease carrying heavy loads and no pulling.  In November 1973, he was three months status post a hyperextension injury of the right elbow.  There was no pain unless he attempted to lift heavy objects.  There was no swelling or redness of the right elbow.  There was full range of motion of the right elbow, no edema, no instability, and slight tenderness over the lateral condyle of the right humerus.  He was instructed to have no heavy lifting for 30 days.  

On separation examination of December 1975, there was no finding, treatment, or diagnosis of bilateral elbow complaints.  On the Report of Medical History, the Veteran answered "no" to the question have you ever had or have you now a painful or "trick" shoulder or elbow.  

After service, the Veteran underwent a VA examination in October 2008.  History presented that in May 1974, the Veteran fell from a tree and subsequently fractured his wrists.  The Veteran claimed that his wrist fractures caused problems with his elbows, bilaterally.  He had no further trauma, injuries, or surgeries at any time.  The Veteran claimed that he worked in sedentary positions with no physical activity until he began employment at the Postal Service in 1994, and was required to work in the maintenance plant lifting weights.  He began to have pain in his right elbow.  In July 1996, he was seen by a private orthopedic doctor.  The orthopedist performed x-rays and loose bodies were shown.  Arthroscopic debridement of the right elbow was done.  In 2007, the Veteran complained of left elbow locking and pain.  The VA examiner stated that the bilateral elbow and arm conditions that occurred some 20 to 30 years after the initial inservice, uncomplicated resolved wrist fractures would not likely be caused by the bilateral wrist injury.  

In August 2009, M.J.R., MD a private orthopedist, submitted a statement regarding the Veteran's claimed bilateral elbow disorders.  Dr. M.J.R. stated that it was impossible to know at this stage for sure if there was possible radial neck fractures at that site.  The orthopedist stated that the Veteran may have sustained a radial neck fracture at the time of the original injury while in service and that this contributed to osteoarthritis and subsequent loose bodies of his bilateral elbows.  

Private treatment records from July 1996 to March 2007 show treatment for the Veteran's bilateral elbow disorder of loose bodies and osteoarthritis.  None of the records attributed a clear origin of the condition.  

The Veteran testified at a Travel Board hearing in March 2011.  The Veteran stated he had no trouble prior to his fall in service when he fell out of a tree and hit his head and broke both wrists.  He indicated that everything was jarred, including his elbows.  He went to the Bryn Mawr Hospital and was sent to VA.  He testified that the main problem was that he broke his arm at the same time but he was never treated for the broken arm.  His arm was x-rayed but was not treated.  Since that time, he stated he was unable to use the elbows, particularly the right elbow, because of the accident.  He testified that he was in pain since then, and he couldn't take jobs that were related to using his elbows.  He stated he underwent surgery on the right elbow in 1996.  He retired from the Postal Service in 2007.  Prior to retiring, the Veteran testified that he worked on sorting machines and then ended up as a window clerk.  His retirement, according to the Veteran, had nothing to do with his elbows.  He did not go to any doctor from 1975 until 1994-95 regarding his elbows.  

The Veteran underwent a VA examination in August 2013.  He was diagnosed with degenerative arthritis of both elbows in 2008 and tendinitis of the right elbow in 2008.  He denied any injury to his elbows in service and reported elbow pain shortly after service complaining of a bilateral elbow disorder.  He had arthroscopic surgery of the right elbow on two occasions, and of the left, once.  He reported that he retired from the Postal Service in 2007.  For the first five years, he worked on sorting machines and after two years he "blew out his right elbow" and was fired.  He was able to get his job back and worked thereafter, as a window clerk.  There was evidence of a right elbow hyperextension.  He struck his right arm on a bench with soreness of the right elbow.  The examination was normal. The Veteran denied any injury.  In 2007/2008, diagnosis indicated moderate degenerative arthritis of the elbows.  There was no elbow deformity indicated.  He  also required bilateral hip replacements.  He was adopted and not aware of family history.  The examiner stated that the medical history showed a biological tendency to develop arthritis as shown by his hip replacement.  The examiner stated that the Veteran did not have significant elbow problems until working with the postal service nearly 18-20 years after service discharge.  

Pursuant to the Board's July 2016 remand, the Veteran underwent a VA examination in September 2016.  Pertinent diagnoses were degenerative arthritis of the elbows, bilateral, diagnosed in 2008 and tendinitis of the right elbow, resolved without residual, diagnosed in 1973.  The Veteran indicated he injured his elbows in 1974 after a fall from a tree.  He reported that medical personnel did not recognize that his elbows were broken at the time.  He said it was not until years later that "he figured this out," that it was the fall from the tree that caused his elbow disorder.  He had no problems with his elbows until he began working for the Postal Service and was forced to work on the sorting machines which required physical demands of the upper extremities.  He retired from the Postal Service from other disabilities and at of the time of examination, he was unemployed.  He reported pain in the elbows with heavy lifting and learned to avoid any activity that caused discomfort or pain to his elbows.  He later developed osteoarthritis of the elbows and other parts of the body.  He stated he did not take pain medication due to problems with drugs in the past.  

The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral elbow condition was incurred in or caused by inservice injury, event or illness.  STRs revealed in August, October, and November 1973, a complaint was made by the Veteran of "lateral chondral" tenderness over the right humerus or elbow.  This resolved without residuals following conservative treatment with NSAIDs and a 30-day medical profile with no lifting.  There was no subsequent report of any elbow problem at the time of separation from service and not for nearly two decades, did the Veteran report any condition of the elbows, right and/or left.  In a review of the literature, it was noted that lateral elbow pain, or tennis elbow, also known as lateral epicondylitis, was a common condition and there were numerous causes for this condition that occurred due to over use and repetitive strain of the elbow.  The condition can be cured with conservative treatment and rest of the elbow.  The bilateral wrist fractures occurred in May 1974 when he fell from a tree, without any indication of injury to the elbows.  Throughout the course of treatment of the bilateral elbow fractures, there was no indication of medical treatment documentation that the Veteran was experiencing any pain or other symptoms in the elbows.   The Veteran underwent a Medical Board in May 1975 and cited several reasons why he could not return to full duty, but failed to mention any condition of the left and/or right elbows, citing only his bilateral wrists.  In the opinion of the examiner, the Veteran's elbow conditions, both left and right, were less likely as not due to or the result of an injury during active service.  

Moreover, the examiner opined it was less likely as not that aggravation beyond the natural progression of the left and right elbow disorders existed due to a service-connected disability.  The period of time that elapsed from the Veteran's service-connected injury in 1974 until the onset of the right elbow and later the left elbow condition, without any medical documentation over the decades to reveal that he experienced problems with his right and/or left elbow, was indicative of the right elbow and left elbow disorder occurring as a condition of wear and tear due to physical demands of the Veteran's work environment, as well as the aging process, and due to the Veteran's generalized osteoarthritis.  

Initially, the Board addresses the theory of direct service connection.  Contrary to the Veteran's assertion that his left and right elbow conditions began in service, there is nothing in his STRs, other than when he hit his right elbow on a bench, to establish that his symptoms began before his discharge in December 1975.  He was noted to have a hyperextension of the right elbow, that resolved without residuals.  He was seen in August, October, and November 1973, and no fracture of the right elbow was shown.  Upon service discharge, there were no complaints of either the right or left elbow.  There were also no findings reported, nor did the Veteran make elbow complaints, within one year of service discharge.  

However, during his testimony at his Travel Board hearing in March 2011, he claimed that ever since his injury to his wrists in service, he was unable to use his elbows, particularly his right elbow.  He was in pain since that time and could not take jobs that were related to use of his elbows.  This testimony was contrary to the findings on the August 2016 VA examination and to the information he provided on separation from service.  He stated in his 2011 Board hearing testimony that he was not seen by any physician for his elbows from 1975 to 1994-95.  He made no complaints on separation examination from service, and indicated on the Report of Medical History at that time that he had no painful or trick shoulder or elbow.  He also provided history during his August 2016 VA examination that he had no problems with his elbows until he began working for the Postal Service in 1994.   

The Veteran's hearing and lay opinions are outweighed by the VA medical opinions.  The examinations included a physical examination of the Veteran, a review of the record, and provided a rationale for the negative findings.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Clearly, the medical opinion of a medical professional outweighs that of the Veteran as to medical etiology.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached).  The Veteran is not shown to have any medical training or expertise.

There is the existence of a present disability.  The Veteran has been diagnosed with osteoarthritis of the left and right elbow and tendonitis of the right elbow.  There was no indication of osteoarthritis of the left and right elbow inservice incurrence or of diagnosis within one year of service discharge, or of aggravation, but there was inservice incurrence of the right elbow tendonitis.  The right elbow tendonitis that was shown in service, however, resolved without residual disability.  Since element number 2 was not substantiated, there is no need to establish element 3.  See Shedden.  As such service connection for an elbow disability or a direct or chronic disease presumptive basis, right or left, is not warranted.  

In the alternative, the Veteran asserts that he has a bilateral elbow disorder secondary to his service-connected bilateral wrist disability.  

As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra.

With respect to Wallin element (1), the record is clear that the Veteran has a bilateral elbow disorder.  As to Wallin element (2), the Veteran does have a service-connected bilateral wrist disability - bilateral wrist distal radial fractures.  

However, as to Wallin element (3), the preponderance of the evidence is against a finding that the Veteran's bilateral elbow disorder is related to a service-connected bilateral wrist disability.  Although it is not absolutely clear from the record when he was diagnosed with a bilateral elbow disorder, it appears that he was diagnosed with the bilateral elbow disorder in approximately 1994 more than 20 years after service.  He was treated with arthroscopic surgery of the right elbow in 1996.  He also stated that he had not seen a doctor from 1975 to 1994.  Moreover, the September 2016 VA examiner opined that the Veteran's bilateral elbow disorder occurred as a condition of wear and tear due to physical demands of his work environment, the aging process, and his generalized osteoarthritis, none which provides a nexus to his service-connected bilateral wrist disability.  In light of these findings, the examiner opined that it is less likely as not that the Veteran's bilateral elbow disorder was caused by, a result of, secondary to, proximately due to or aggravated by his service-connected bilateral wrist disability.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

As indicated above, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his bilateral elbow disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because bilateral elbow arthritis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his bilateral elbow disorder are found to lack competency.  

In summary, the Board concludes that the preponderance of the evidence is against entitlement to service connection for a bilateral elbow disorder, to include as secondary to service-connected bilateral wrist disability, directly, on a secondary basis, and by secondary aggravation; accordingly, the benefit of the doubt doctrine is not for application with regard to the claim and service connection is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for a bilateral elbow disorder, to include as secondary to service-connected bilateral wrist disability, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


